United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 13, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10727
                         Summary Calendar


STEVEN M. GRIGGS,

                                    Petitioner-Appellant,

versus

L.E. FLEMING, Warden, Federal
Medical Center-Fort Worth,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-00199
                      --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Stephen M. Griggs, federal prisoner # 22276-044, challenges

the dismissal for failure to state a claim of his 28 U.S.C.

§ 2241 habeas petition seeking immediate release, renewing his

argument that President Clinton intended to grant him clemency.

He urges that, because President Clinton allegedly wrote a note

evidencing an intent to pardon him, the fact that he was not

actually pardoned shows that the clemency process was somehow


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10727
                                 -2-

adulterated, which violated his constitutional rights,

specifically, his right to due process.      Griggs additionally

contends that further fact finding is required to determine why

the President’s intention was frustrated and urges that dismissal

prior to discovery was thus inappropriate.

     This court reviews de novo a district court’s dismissal

of a § 2241 petition on the pleadings.      See Kinder v. Purdy,

222 F.3d 209, 212 (5th Cir. 2000).      To obtain federal habeas

relief, a petitioner must show a federal constitutional

violation.    28 U.S.C. § 2241(c)(3).    Griggs has made no such

showing.    As he apparently concedes, Griggs has not actually

received a Presidential pardon, and he has no constitutional

right to such pardon.    See Connecticut Bd. of Pardons v.

Dumschat, 452 U.S. 458, 464-67 (1981); see also 28 C.F.R. § 1.11.

Because Griggs had no constitutional right to a Presidential

pardon, he was not entitled to due process in connection with

the procedure by which his petition for a pardon was considered.

See id.    Griggs cites no relevant authority to the contrary.

His argument that discovery was required prior to dismissal is

unpersuasive because the issue on which he sought discovery, the

reason why President Clinton did not pardon him, is irrelevant.

The district court’s judgment is AFFIRMED.